Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered May 25, 1984, convicting him of reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, it was legally sufficient to support the defendant’s conviction (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932).
Upon the exercise of our factual review power we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s other contentions are either without merit or unpreserved for appellate review. Brown, J. P., Eiber, Kunzeman and Spatt, JJ., concur.